PUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


TRAVELERS PROPERTY CASUALTY             
COMPANY OF AMERICA, formerly
known as Travelers Indemnity
Company of Illinois,
                 Plaintiff-Appellant,
                                                No. 05-1226
                 v.
LIBERTY MUTUAL INSURANCE
COMPANY,
              Defendant-Appellee.
                                        
           Appeal from the United States District Court
            for the District of Maryland, at Baltimore.
           William M. Nickerson, Senior District Judge.
                       (CA-00-1118-WMN)

                      Argued: January 31, 2006

                      Decided: April 12, 2006

  Before WILKINSON, NIEMEYER, and KING, Circuit Judges.



Reversed by published opinion. Judge Niemeyer wrote the opinion,
in which Judge Wilkinson and Judge King joined.


                            COUNSEL

ARGUED: Dale E. Hausman, WILEY, REIN & FIELDING, L.L.P.,
Washington, D.C., for Appellant. Warren D. Stephens, DECARO,
DORAN, SICILIANO, GALLAGHER & DEBLASIS, L.L.P., Lan-
2                  TRAVELERS PROPERTY CASUALTY v.
ham, Maryland, for Appellee. ON BRIEF: Jennifer S. Huber,
WILEY, REIN & FIELDING, L.L.P., Washington, D.C., for Appel-
lant.


                              OPINION

NIEMEYER, Circuit Judge:

  In this case, we resolve a dispute between two insurance companies
over coverage for liability to which Ryland Mortgage Company
became exposed.

   On May 28, 1994, in Los Angeles, Steve Fallen fell down a dam-
aged stairwell in a residential duplex owned by State Street Bank,
seriously injuring himself. He filed suit in California state court
against both State Street Bank and Ryland, which State Street had
retained to manage the property, alleging that the defendants negli-
gently failed to repair the stairway and to warn of its dangerous condi-
tion. Ryland commenced this action against Travelers Indemnity
Company of Illinois, its insurer, and against Liberty Mutual Insurance
Company, State Street’s insurer, to provide it the costs of defending
the underlying action in Los Angeles. Travelers thereafter agreed to
provide a defense and filed a cross-claim against Liberty Mutual for
contribution to the costs because, it claimed, Ryland was an "addi-
tional insured" under the policy Liberty Mutual issued to State Street.

   The district court, ruling on the insurance companies’ cross-
motions for summary judgment, entered judgment in favor of Liberty
Mutual, concluding that Ryland was not an additional insured under
Liberty Mutual’s policy. The court also concluded that because the
management contract between Ryland and State Street provided that
Ryland would indemnify State Street for liability arising from
Ryland’s activities, State Street "has not undertaken any obligation to
insure Ryland’s actions" and Liberty Mutual would thereby have no
responsibility.

  Because Ryland concededly managed the duplex for State Street,
we conclude that it was a "real estate manager" and therefore an addi-
                   TRAVELERS PROPERTY CASUALTY v.                      3
tional insured under the terms of Liberty Mutual’s policy. Accord-
ingly, we reverse. We reject the district court’s argument that the
contract between Ryland and State Street somehow abrogated Liberty
Mutual’s independent contractual obligation to provide coverage to
Ryland.

                                    I

   In December 1992, Bruce Stein and Mark Mintz purchased a
multiple-family residential building located at 912-914 South Holt
Avenue in Los Angeles, California. They financed the purchase with
a loan from Columbia Savings and Loan, which was secured by a
deed of trust on the property. Upon Columbia Savings and Loan’s
subsequent failure, its loans were taken over by the Resolution Trust
Corporation and thereafter assigned to State Street Bank as trustee to
hold and manage Columbia Savings and Loan’s loans and deeds of
trust.

   In an arrangement between the Resolution Trust Corporation acting
as conservator of Columbia Savings and Loan Association, State
Street, and Ryland, Ryland agreed to service the loans pursuant to a
"Pooling and Servicing Agreement" (referred to hereafter as the
"Pooling Agreement"). Under the Pooling Agreement, Ryland agreed
to collect payments from mortgagors and in all other respects to man-
age the loans for State Street. When mortgagors defaulted on their
loans, Ryland agreed to foreclose on the securing properties, maintain
and manage them, and to arrange for their prompt disposition through
sale. The Pooling Agreement provided that Ryland was required to
arrange for the disposition of a foreclosed property "within two years
of its acquisition."

   A vice president of Ryland testified in deposition that when a prop-
erty was foreclosed upon by Ryland, it became owned by State Street,
and that during the period when State Street owned a property
through foreclosure, Ryland was obligated to manage the property
and maintain its value until final disposition. Ryland’s responsibilities
included inspecting and securing the property, preventing vandalism
and the accumulation of hazardous materials, and hiring a realtor to
assess the property and list it at fair market value. The vice president
explained that Ryland subcontracted some of these property manage-
4                  TRAVELERS PROPERTY CASUALTY v.
ment functions to PHH Asset Management, but in doing so, remained
"ultimately responsible for the outcome of all those functions and
managing that process [of property disposition]."

   When Stein and Mintz defaulted on their note secured by their Holt
Avenue property in Los Angeles, Ryland as loan servicer foreclosed
on the property in April 1994 and State Street thus became the owner
of the property.

   On May 28, 1994, while State Street was owner of the Holt Avenue
property, Steve Fallen visited the property and fell down the back
staircase, sustaining injuries. He alleged that the rear stairs of the
property had been damaged as a result of the Northridge earthquake
in January 1994 and that, at the time of his fall, the damage had still
not been repaired. He commenced an action against State Street and
Ryland as State Street’s manager in California state court, alleging a
negligent failure to repair the staircase and a negligent failure to warn.

   Upon being sued by Fallen, Ryland submitted the lawsuit to its
own insurer, Travelers, and to State Street’s insurer, Liberty Mutual,
claiming that it was owed a defense as the named insured under the
Travelers policy and as an additional insured under the Liberty
Mutual policy. When both companies denied coverage, Ryland com-
menced this action in the District of Maryland against both insurance
companies. Travelers shortly thereafter assumed Ryland’s defense in
the state proceeding and filed a cross-claim against Liberty Mutual in
this action to obtain contribution on the ground that Ryland was an
additional insured under Liberty Mutual’s policy. Travelers claimed
that the Liberty Mutual policy insured not only State Street Bank but
also any "real estate manager" of State Street Bank and that Ryland
was State Street’s real estate manager. Liberty Mutual responded by
stating that Ryland’s role was "the servicing of mortgages, not real
estate management."

   On cross-motions for summary judgment, the district court granted
Liberty Mutual’s motion and denied Travelers’ cross-motion. Apply-
ing the law of Maryland, the court concluded that Travelers had failed
to produce evidence that Ryland in fact performed as State Street’s
"real estate manager," stating,
                  TRAVELERS PROPERTY CASUALTY v.                     5
    Ryland appears to meet the initial threshold to be deemed a
    real estate manager because its alleged managerial actions
    appear to have been performed primarily for the benefit of
    others and not pursuant to a duty arising by operation of
    law. That, however, does not end the inquiry. This Court
    must examine the particular facts of this case to determine
    if Ryland was a real estate manager as a matter of law.

The court thereafter reasoned that even though the Pooling Agree-
ment required Ryland to manage the property, there was no evidence
"that Ryland actually performed these authorized insurance and fore-
closure actions." Accordingly, it could not demonstrate that it was in
fact a "real estate manager" for State Street, for which State Street’s
insurance policy provided coverage. The district court also held that
the indemnification provision in the Pooling Agreement, by which
Ryland agreed to indemnify State Street, was sufficient to demon-
strate that State Street’s insurer, Liberty Mutual, never intended to
provide Ryland with insurance coverage. The court reasoned that to
hold otherwise would require it "to construe a contract in which the
Trustee [State Street] is indemnified by the Servicer [Ryland], who is
then indemnified by the Trust, as providing for the Trustee’s insurer
to cover the expenses of the Servicer." The court concluded that inter-
preting the agreement in that way would yield "an absurd or unrea-
sonable result."

  From the judgment in favor of Liberty Mutual, Travelers filed this
appeal.

                                  II

   The policy issued by Liberty Mutual, which is the policy at issue
in this case, names State Street as the "named insured" and, in a sec-
tion identified as "Who is an insured," includes State Street’s execu-
tive officers and directors as insureds with respect to their duties as
officers and directors. That section also provides:

    Each of the following is also an insured:

    (a) [State Street’s] employees, other than [State Street’s]
        executive officers, but only for acts within the scope of
        their employment by [State Street]. . . .
6                  TRAVELERS PROPERTY CASUALTY v.
    (b) Any person (other than [State Street’s] employee[s]),
        or any organization while acting as [State Street’s] real
        estate manager.

   Travelers as subrogee of Ryland asserts that Ryland is State
Street’s "real estate manager" and therefore is an insured under Lib-
erty Mutual’s policy. It argues that the relationship between State
Street and Ryland is defined by the Pooling Agreement, which
imposes on Ryland the duty to manage property owned by State
Street. Accordingly, a liability incurred during Ryland’s management
of State Street’s real property, Travelers asserts, is covered by the
insurance.

   We agree. The record in this case demonstrates without factual
contradiction that Ryland was State Street’s real estate manager at the
time of Steve Fallen’s accident. While it is true that the Pooling
Agreement was designed principally to establish Ryland as the ser-
vicer of the mortgages in State Street’s portfolio, it also obligated
Ryland, in connection with Ryland’s servicing of those mortgages, to
foreclose on a property when the mortgage became in default and to
take title of the property for and in the name of State Street. The Pool-
ing Agreement also provided that, once a property was owned by
State Street, Ryland was responsible for managing the property and
maintaining its value until it was disposed of by sale on behalf of
State Street. As Ryland’s vice president testified, under the Pooling
Agreement Ryland was required to

    inspect the property, make sure that the property is not van-
    dalized, make sure that the property is secured by having
    proper locks and things like that, make sure that there’s not
    hazardous material on the property, engage a Realtor to per-
    form the market comparative analysis, that the property is
    listed at a fair market value[.] . . . [E]ventually the goal was
    to dispose of the property.

To carry out some of these responsibilities of managing and maintain-
ing the property under the Pooling Agreement, Ryland subcontracted
with PHH Asset Management under a separate agreement entitled
"Property Management and Disposition Agreement," to have it per-
form on behalf of Ryland the following:
                   TRAVELERS PROPERTY CASUALTY v.                     7
    6. Property Preservation — Perform or supervise the per-
    formance of all maintenance necessary to keep the property
    in "marketable condition" . . . . All maintenance bills will be
    paid directly by PHH Asset Management and reimbursed by
    [Ryland] on a monthly basis.

                            *      *     *

    7. Property Repairs and Improvements — Perform or
    supervise the performance of all repair and improvement
    work as requested and approved by [Ryland]. All direct
    costs related to the procurement of bids and all repair and
    improvement bills will be paid directly by PHH Asset Man-
    agement and reimbursed by [Ryland] on a monthly basis.
    ...

   In short, with respect to property owned by State Street, Ryland
was obligated to manage and maintain the property pending its dispo-
sition. There is no evidence in the record to the contrary. Indeed, at
oral argument, counsel for Liberty Mutual agreed that State Street
owned the Holt Avenue property at the time of Fallen’s accident and
that Ryland was charged with managing the property for State Street
until the property’s disposition. Because there can be no dispute that
at the time Fallen sustained his injuries, State Street owned the prop-
erty and Ryland managed it, there also can be no dispute that at that
time Ryland was a real estate manager for State Street and therefore
covered by Liberty Mutual’s policy.

   The phrase "real estate manager," as used in Liberty Mutual’s pol-
icy, is not defined by the policy, and therefore it should be given its
ordinary meaning. Accordingly, we conclude, unremarkably, that a
"real estate manager" of State Street is a person or entity that manages
State Street’s real property for State Street. See Savoy v. Action Prod-
ucts Co., 324 So. 2d 921, 923 (La. Ct. App. 1975); see also Ins. Co.
of N. Am. v. Hilton Hotels U.S.A., Inc., 908 F. Supp. 809, 815 (D.
Nev. 1995), aff’d, 110 F.3d 715 (9th Cir. 1997) (following Savoy);
Cal. Union Ins. Co. v. City of Walnut Grove, 857 F. Supp. 515, 521
(S.D. Miss. 1994) (same).

  Liberty Mutual makes two arguments that have no basis in the lan-
guage of the policy and the facts of the record. First, it argues that
8                  TRAVELERS PROPERTY CASUALTY v.
    Stein and Mintz as mortgagors, would have been the benefi-
    ciaries of the management of the property by a mortgagee
    in possession [State Street]. It would be the mortgagor’s pol-
    icy, that is, the liability insurance of Stein and Mintz that the
    mortgagee in possession, as a real estate manager, would
    look to. In this case, Ryland’s argument would be that it had
    coverage as a real estate manager under Stein and Mintz’s
    insurance policy . . . . Ryland, at best, might meet the defini-
    tional threshold of a real estate manager for Stein and Mintz,
    the mortgagors, not State Street Bank.

   The difficulty with this argument is that it focuses on the status of
the property during the period before State Street foreclosed on the
mortgage and became owner of the property. Before foreclosure, it is
true that State Street was only the mortgagee and Ryland was only the
servicer of the mortgage for State Street. Had the accident happened
before foreclosure, Liberty Mutual would have been correct in argu-
ing that liability would rest with the owners of the property — Stein
and Mintz — or their real estate manager, if they had one. But the
accident in this case happened after State Street had become the
owner of the property through foreclosure. When State Street became
the owner of the property, it also became subject to premises liability
of the kind that was created when Fallen was injured. And it was in
part to discharge its obligation as owner that State Street engaged
Ryland to manage the property. Thus when foreclosure occurred,
Ryland’s role with respect to the Holt Avenue property was trans-
formed from that of a mortgage servicer to that of a real estate man-
ager. Liberty Mutual’s argument does not recognize this
transformation.

   Liberty Mutual also argues that because a real estate manager is
one "who manages real estate for another," Ryland did not fit this
relationship because Ryland was "just a servicer" of mortgages, and
not a real estate manager. In addition, it argues that because the ser-
vicing agreement defines Ryland as an independent contractor servic-
ing loans, Ryland could not, as an independent contractor, be an agent
of State Street.

   Again, Liberty Mutual misconstrues both State Street and Ryland’s
respective roles following foreclosure and the legal scope of agency.
                   TRAVELERS PROPERTY CASUALTY v.                       9
Once the property was foreclosed on and title was taken in the name
of State Street, State Street became responsible for maintaining the
property and likewise became exposed to premises liability. It dis-
charged that responsibility by retaining Ryland to manage the prop-
erty and maintain it until Ryland could dispose of the property to
some third party. Whether Ryland performed those tasks as an inde-
pendent contractor, as a servant, or as an employee would make no
difference. It was acting for State Street in discharging State Street’s
responsibility to Steve Fallen, and therefore Ryland was an agent of
State Street with respect to the property. Just as a lawyer or a tax pre-
parer is an agent for his or her client (albeit an independent contrac-
tor), so too was Ryland the agent for State Street. See Green v. H&R
Block, Inc., 735 A.2d 1039, 1044 (Md. 1999) (holding that the rela-
tionship between H&R Block and its customers for the preparation of
tax returns was that of principal-agent).

   Finally, Liberty Mutual adopts the district court’s reasoning that
while Ryland may have had the responsibilities of a real estate man-
ager under the Pooling Agreement, there was no evidence that it actu-
ally performed that function. The undisputed evidence in the record,
however, is to the contrary. Ryland recognized its responsibilities
under the Pooling Agreement to manage and maintain property
owned by State Street. The agreement not only provides as much but
Ryland’s executives testified to carrying out that function. Moreover,
Ryland engaged PHH Asset Management to provide for the mainte-
nance and repair of State Street’s real property. But even if Ryland
failed to perform the functions it undertook, that fact would make no
difference to whether Ryland was a real estate manager. Indeed, the
liability asserted in the underlying case arises from the allegation that
Ryland failed to make repairs to the Holt Avenue property and there-
fore was negligent.

   Of course, the fact that Ryland failed to make a repair does not
cause it to lose coverage for liability imposed for that failure, and Lib-
erty Mutual cannot rationally be contending that Ryland’s failure to
perform as a real estate manager therefore led to its loss of insurance
coverage. That would undermine the very purpose for the insurance.
If the actual performance of duties was required, in addition to a legal
obligation to perform them, to meet the definition of "real estate man-
ager," then Ryland’s purported negligence in performing as a real
10                 TRAVELERS PROPERTY CASUALTY v.
estate manager would mean that it lacked coverage as an additional
insured. Travelers observes, and we agree, that this interpretation of
Liberty Mutual’s insurance policy leads to an absurdity — that an
insured loses coverage in precisely those circumstances for which it
anticipated needing insurance.

   Accordingly, we conclude that Liberty Mutual’s policy provides
coverage to Ryland as an additional insured because Ryland was State
Street’s real estate manager for the Holt Avenue property at the time
of Fallen’s accident. The parties have agreed that under those circum-
stances, the Travelers policy and the Liberty Mutual policy share the
costs of Ryland’s defense.

                                   III

   In granting summary judgment for Liberty Mutual, the district
court held that, regardless of the evidence concerning Ryland’s man-
agement activities, the terms of the Pooling Agreement were suffi-
cient to demonstrate that State Street "never contemplated providing
any insurance coverage for Ryland," because Ryland had agreed to
indemnify State Street for State Street’s management activities at the
Holt Avenue property. The court held that it was "unreasonable to
construe a contract in which the Trustee [State Street] is indemnified
by the Servicer [Ryland], who is then indemnified by the Trust, as
providing for the Trustee’s insurer to cover the expenses of the Ser-
vicer." Relying on this reasoning, Liberty Mutual argues that allowing
Ryland to recover would result in circular litigation, since Liberty
Mutual could then seek recovery from Ryland based on a subrogation
claim arising from Ryland’s agreement to indemnify State Street.
Thus, Liberty Mutual contends that, ultimately, Travelers, as Ryland’s
insurer, would have to pay for the costs of the underlying action.

   Liberty Mutual’s argument, however, conflates its obligation to
insure Ryland directly and its separate obligation to insure State
Street. This conflation fails to account for the fact that Liberty Mutual
has an independent obligation to insure Ryland as an additional
insured, regardless of State Street’s liability.

   Liberty Mutual argues that this blurring of insurance contracts and
the underlying indemnity agreement is justified by our decision in St.
                   TRAVELERS PROPERTY CASUALTY v.                     11
Paul Fire and Marine Insurance Co. v. American International Speci-
ality Lines Insurance Co., 365 F.3d 263 (4th Cir. 2004). In St. Paul,
the insureds of several insurance companies became jointly and sever-
ally responsible for the food poisoning of the plaintiff in the underly-
ing action and accordingly settled with the plaintiff before seeking to
resolve the allocation of insurance coverage. After the settlement, the
insurance companies instituted an action in which we held that before
the insurance coverage could be determined and allocated, the liabil-
ity of the insureds needed to be determined, including contractual lia-
bility created by an indemnification clause between two of the
insureds. Id. at 268. When the analysis for underlying liability was
conducted, it was determined that final responsibility for the food poi-
soning was shifted by reason of an indemnification clause from the
insured of one insurance company to the insured of another. We held
therefore that coverage followed, because the insurance covered the
liability of the insureds as determined not only by law but also by
application of their indemnification agreements. As we said, "[A]n
indemnity agreement between the insureds or a contract with an
indemnification clause . . . may shift an entire loss to a particular
insurer notwithstanding the existence of an ‘other insurance’ clause
in its policy." Id. at 270-71 (internal quotation marks and citation
omitted). Thus, responsibility for insurance coverage followed the lia-
bility of the insureds.

   The principles of St. Paul, however, are not relevant to the case
before us. The issue here is coverage for only Ryland’s liability. Trav-
elers concededly insured Ryland, and because of Liberty Mutual’s
insuring language, it must also insure Ryland through its additional
insureds clause. This is not a case where we are determining State
Street’s liability vis-à-vis Ryland’s. The fact that Ryland agreed to
indemnify State Street under the Pooling Agreement does not absolve
Liberty Mutual of its independent contractual obligation to insure
Ryland as State Street’s "real estate manager." If the issue in this case
turned on the underlying liability as between Ryland and State Street,
we would likely conclude, as Liberty Mutual urges, that Ryland bore
full responsibility because of its indemnification agreement. But even
then, having determined that Ryland had legal responsibility for Steve
Fallen’s injuries, we would still have to determine who insured that
liability. In this case Travelers concededly provided coverage, as it
issued a policy directly to Ryland as the named insured. But Liberty
12                 TRAVELERS PROPERTY CASUALTY v.
Mutual, which issued a policy to State Street as its named insured,
also provided coverage to additional insureds, not because of any
indemnity clause running in favor of its insured State Street but
because of its independent undertaking to Ryland.

   Thus, because we are deciding coverage for only Ryland’s liability
to Steve Fallen, the indemnification agreement is irrelevant. Once
Ryland’s liability is determined, as St. Paul instructs, we then look to
the insurance policies for coverage of the liability. In this case, both
Travelers and Liberty Mutual issued policies that covered Ryland, and
accordingly they must share the costs of its defense.

   For the foregoing reasons, the judgment of the district court is
reversed.

                                                           REVERSED